SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3/A RULE 13E-3 TRANSACTION STATEMENT Under Section13(e) of the Securities Exchange Act of 1934 (Amendment No. 1) MERISEL, INC. (Name of Issuer) Merisel, Inc. Merisel Saints Newco, Inc. Saints Capital Granite, LLC Saints Capital Granite, L.P. (Name of Persons Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Thomas D. Twedt Dow Lohnes PLLC 1200 New Hampshire Avenue, NW Suite 800 Washington, DC 20036-6802 (202) 776-2941 Phone (202) 776-4941 Fax David A. Pentlow Edward B. Stevenson Herrick, Feinstein LLP 2 Park Avenue New York, NY 10016 (212) 592-1481 Phone (212) 545-5065 Fax Terry A. Tevis Merisel, Inc. 132 W. 31st Street, 8th Floor New York, NY 10001 212-594-4800 Phone (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) This statement is filed in connection with (check the appropriate box): ☐ The filing of solicitation materials on an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. ☐ The filing of a registration statement under the Securities Act of 1933. ☐ A tender offer. ☑ None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies:☐ Check the following box if the filing is a final amendment reporting the results of the transaction:☐ CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee * The transaction valuation is estimated solely for purposes of calculating the filing fee pursuant to Rule 0-11(b) under the Securities Exchange Act of 1934, as amended. The calculation assumes the purchase of all outstanding shares of common stock of the Issuer (other than the 22,500,000 outstanding shares of common stock held by Saints Capital Granite, L.P.) at a purchase price of $0.17 in cash per share. The shares held by Saints Capital Granite, L.P. do not include 25,000,000 shares of common stock issuable upon the conversion of convertible notes held by Saints Capital Granite, L.P., which shares are deemed to be beneficially owned by the Filing Persons. There were 2,214,784 shares of common stock of the Issuer outstanding that were not owned by the Filings Persons as of June21, 2013 . ☒ Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule, and the date of its filing. Previously paid with the Schedule 13E-3 Transaction Statement (File No. 005-40042) filed by Merisel Saints Newco, Inc., Saints Capital Granite, L.P. and Saints Capital Granite, LLC on June 21, 2013. Amount Previously Paid: N/A Form or Registration No.: N/A Filing Party: N/A Date Filed: N/A NEITHER THE SECURITIES EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS: APPROVED OR DISAPPROVED OF THE TRANSACTION, PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THE DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 Purposes of the Merger 1 Principal Terms of the Merger 1 Parties to the Merger 3 The Filing Persons’ Position on the Fairness of the Merger 3 Consequences of the Merger 5 Appraisal Rights 5 Where You Can Find More Information 5 INTRODUCTION 6 SPECIAL FACTORS 7 PURPOSES, ALTERNATIVES, REASONS, AND EFFECTS OF THE MERGER 7 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS 11 FAIRNESS OF THE MERGER 12 REPORTS, OPINIONS, APPRAISALS, AND NEGOTIATIONS 16 CERTAIN FINANCIAL PROJECTIONS 21 TRANSACTION STATEMENT 23 Item1.Summary Term Sheet 23 Item2. Subject Company Information 23 Item3. Identity and Background of Filing Persons 24 Item4. Terms of the Transaction 25 Item5. Past Contacts, Transactions, Negotiations and Agreements 28 Item6. Purposes of the Transaction and Plans or Proposals 29 Item7. Purposes, Alternatives, Reasons and Effects of the Merger 29 Item8. Fairness of the Transaction 29 Item9. Reports, Opinions, Appraisals and Negotiations 29 Item10. Source and Amount of Funds or Other Consideration 30 Item11. Interest in Securities of the Subject Company 31 Item12. The Solicitation or Recommendation 31 Item13. Financial Statements 31 Item14. Personal/Assets, Retained, Employed, Compensated or Used 34 Item15. Additional Information 34 Item16. Exhibits 35 SCHEDULE I I-1 SUMMARY TERM SHEET This “Summary Term Sheet” summarizes the material information contained in the remainder of this Transaction Statement on Schedule 13E-3 regarding the proposed “going private” merger involving Merisel, Inc.(“
